Case 2:19-mj-00674-ARL Document 1 Filed 07/24/19 Page 1 of 3 PagelD #: 1

 

LTG
UNITED STATES DISTRICT COURT j 6 6 "4 Bh ead
EASTERN DISTRICT OF NEW YORK 4 le
we ee eee eee ee eee eee eee eee eee X
UNITED STATES OF AMERICA COMPLAINT

- against - (21 U.S.C. § 846)
NICOLE MEKERIDIS,

Defendant.

we eee eee eee ee ne eee eee eee X

EASTERN DISTRICT OF NEW YORK, SS:

MICHAEL J. FERNANDEZ, being duly sworn, deposes and states that he is a
Special Agent with the United States Department of Homeland Security, Homeland Security
Investigations, duly appointed according to law and acting as such.

On or about and between July 1, 2019 and July 23, 2019, within the Eastern
District of New York and elsewhere, the defendant NICOLE MEKERIDIS did knowingly
and intentionally conspire to distribute ecstasy (MDMA), a schedule I controlled substance,
in violation of Title 21, U.S.C. § 841(a)(1).

(Title 21, United States Code, Section 846)

The source of your deponent’s information and the grounds for his belief are

as follows:!

 

Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
Case 2:19-mj-00674-ARL Document1 Filed 07/24/19 Page 2 of 3 PagelD #: 2

l. I am a Special Agent with the United States Department of Homeland
Security, Homeland Security Investigations and have been involved in the investigation of
numerous cases involving narcotics trafficking. I am familiar with the facts and
circumstances set forth below from my participation in the investigation; my review of the
investigative file, including the defendant’s criminal history record; and from reports of other
law enforcement officers involved in the investigation.

2. On July 17, 2019, Customs and Border Protection (“CBP”) at JFK
International Airport in Queens, New York, examined a package from Deutschland destined
for Huntington, New York. Upon examination, numerous candy containers filled with
ecstasy pills were discovered. One of the tablets was removed and field-tested positive for
the properties of ecstasy. The ecstasy pills, totaling approximately 925 grams was seized by
CBP. The package was addressed to Darin Jenkins, 216 Broadway Greenlawn Road,
Huntington, New York 11743 (the PREMISES).

3. Law enforcement officers went to the PREMISES and interviewed the
defendant NICOLE MEKERIDIS. After being Mirandized, and waiving her rights, the
defendant MEKERIDIS admitted that she was Darin Jenkins and that the ecstasy was sent to
her at the direction of a third party to whom she was planning to give the ecstasy for

distribution.
Case 2:19-mj-00674-ARL Document 1 Filed 07/24/19 Page 3 of 3 PagelD #: 3

4, WHEREFORE, your deponent respectfully requests that the defendant

NICOLE MEKERIDIS, be dealt with according to law.

MICHAEL J. FERNANDEZ
Special Agent, United States Department of

Homeland Security, Homeland Security
Investigations

Sworn to before me this
24'" day of July, 2019

 

THE HONORABLE ARLENE R. LINDSAY
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
